      Case 1:20-cr-00552-ALC Document 55 Filed 01/13/21 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                          1/13/2021
 - - - - - - - - - - - - - - -      x
 UNITED STATES OF AMERICA           :      PROTECTIVE ORDER

             -v.-                   :      20 Cr. 552 (ALC)

 COMPTON RICHMOND and               :
 KHARI FAISON,
                                    :
                    Defendants.
                                    :
 - - - - - - - - - - - - - - -      x

     On the motion of the United States of America, by the Acting

United States Attorney for the Southern District of New York,

Audrey Strauss, by Assistant United States Attorneys Maurene Comey

and Jessica Lonergan:

     WHEREAS, COMPTON RICHMOND and KHARI FAISON, the defendants,

have certain rights under the United States Constitution, federal

statutes, and the Federal Rules of Criminal Procedure, to pretrial

discovery;

     WHEREAS, the Government recognizes its obligation to provide

such discovery materials to the defendants, consistent with the

need to protect the confidentiality interests of others;

     WHEREAS, the discovery that the Government intends to provide

to the defendants contains materials that, if disseminated to third

parties, could, among other things, implicate the privacy, safety,

and confidentiality interests of third parties;
      Case 1:20-cr-00552-ALC Document 55 Filed 01/13/21 Page 2 of 5



     WHEREAS, the Government has demonstrated good cause for the

relief set forth herein;

     NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Federal

Rule of Criminal Procedure 16(d):

     1.      The Government may designate the following categories of

discovery material as “Protected Materials”:

             a.   Materials, including but not limited to interview

notes and reports, the contents of cellphones, search warrant

applications, and records from a private detention facility that

houses pretrial detainees on behalf of the United States Marshals

Service (the “Jail”), that could reveal the identity of cooperating

witnesses; and

             b.   Records, including but not limited to subpoena

returns, records from the Jail, and search warrant applications,

that contain personal identifying information (“PII”) for third

parties,     including   but   not   limited   to   potential    civilian

witnesses.

     2.      Discovery materials designated as “Protected Materials”

by the Government may be used by the defendants, their respective

counsel of record, and their respective counsel of record’s agents

(collectively, the “Defense”) only for purposes of defending the

charges, in connection with any sentencing, and pursuing any

appeals, in relation to this criminal action.
      Case 1:20-cr-00552-ALC Document 55 Filed 01/13/21 Page 3 of 5



     3.     The Protected Materials and the information contained or

disclosed therein:

            a.    Shall not be disclosed in any form by the Defense

to any third party except as set forth in paragraphs 2(b), 3, and

4 below;

            b.    May be disclosed to third parties only by the

defendants’ respective counsel of record and only to the following

persons (collectively, “Designated Persons”):

                   i.   investigative,      secretarial,            clerical,

paralegal and student personnel employed full-time or part-time by

the defendants’ respective counsel of record and who are actually

participating in the legal defense of this action;

                  ii.   independent      expert        witnesses,          jury

consultants, document hosting personnel, or investigators retained

by the defendants in connection with this action; and

                 iii.   such   other   persons    as    hereafter    may    be

authorized by the Court upon a motion by the defendants.

            c.    Shall be destroyed or returned to the Government

following the conclusion of this case, including after any appeals.

     4.     The Defense may show (but not otherwise provide) the

Protected    Materials    to    fact   witnesses       (“Fact   Witnesses”)

interviewed by the defendants’ respective counsel of record or by

the Designated Persons in the course of investigating this action.
      Case 1:20-cr-00552-ALC Document 55 Filed 01/13/21 Page 4 of 5



     5.     The Defense shall provide a copy of this Order to

Designated Persons to whom materials subject to the protections of

this Order are disclosed pursuant to paragraph 2(b), or Fact

Witnesses to whom materials subject to the protections of this

Order are shown pursuant to paragraph (3).        Designated Persons and

Fact Witnesses shall be subject to the terms of this Order.

     6.     With respect to any discovery material designated as

Protected Materials that the Defense intends to file publicly or

to specifically describe in a public filing, the defendant making

the filing must either (i) file the discovery material under seal,

or (ii) provide reasonable notice to the Government to permit the

parties   to   confer   on   the   proper   treatment   of   the   discovery

material.      If the parties are unable to reach agreement as to

whether redactions to the public filings are warranted, or to the

extent of such redactions, the parties will seek Court resolution

before the document is publicly filed or specifically described in

a public filing.
         Case 1:20-cr-00552-ALC Document 55 Filed 01/13/21 Page 5 of 5



     7.     Any disputes regarding the designation of discovery

material as Protected Materials, or any other dispute concerning

this Order, which cannot be resolved among the parties, will be

brought to the Court for a ruling before any public disclosure not

permitted by this Order is made.

Dated:      New York, New York
            _______________, 2020
            January 13, 2021

                                    SO ORDERED:


                                    ________________________________
                                    THE HONORABLE ANDREW L. CARTER
                                    UNITED STATES DISTRICT JUDGE
